                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MICHAEL DANIEL HAMMONDS,                   )
                                           )
                      Petitioner,          )
                                           )        1:16CV818
        v.                                 )        1:02CR118-1
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                      Respondent.          )


                                        ORDER


        The Order and Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on April 9, 2019, was

served on the parties in this action. Petitioner objected to the Recommendation [Doc.

#42].

        The court has appropriately reviewed the portions of the Magistrate Judge’s

report to which objection was made and has made a de novo determination which is

in accord with the Magistrate Judge’s report.      The court therefore adopts the

Magistrate Judge’s Recommendation [Doc. #40].

        IT IS THEREFORE ORDERED that the Government’s motion to dismiss [Doc.

#32] is GRANTED, that Petitioner’s amended motion to vacate, set aside or correct

sentence [Docs. #29-30, 37] is DISMISSED, and this action is DISMISSED. To the

extent Petitioner has raised claims attacking his sentence or convictions in South

Carolina, those claims are DISMISSED without prejudice to him seeking relief in the




             Case 1:02-cr-00118-NCT Document 49 Filed 08/06/20 Page 1 of 2
appropriate jurisdiction.    A judgment dismissing this action will be entered

contemporaneously with this Order.          Finding no substantial issue for appeal

concerning the denial of a constitutional right affecting the conviction, nor a debatable

procedural ruling, a certificate of appealability is not issued.

      This the 6th day of August, 2020.


                                            /s/ N. Carlton Tilley, Jr.
                                       Senior United States District Judge




                                           -2-




         Case 1:02-cr-00118-NCT Document 49 Filed 08/06/20 Page 2 of 2
